            UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

EUGENE EDWARD ULRATH,

      Plaintiff,
v.                                            Case No. 4:19cv204-MW/CAS

JOHN DOES, et al.,

      Defendants.
__________________________________/

       ORDER ADOPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s

Report and Recommendation, ECF No. 5, and has also reviewed de novo

Plaintiff’s objections to the report and recommendation, ECF No. 6. Upon

consideration,

      IT IS ORDERED:

      The report and recommendation, ECF No. 5, is accepted and adopted,

over Plaintiff’s objections, as this Court’s opinion. Plaintiff must pay the

$350.00 filing fee for case number 4:18cv455-WS-CAS if he desires to pursue

this case. This case is remanded to the Magistrate for further proceedings.

      SO ORDERED on May 24, 2019.
                             s/Mark E. Walker               ____
                             Chief United States District Judge




                                      1
